      Case 1:19-cv-05306-JMF-SDA Document 27 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Wen-Hwa Shieh,                                                               11/10/2020

                                  Plaintiff,
                                                               1:19-CV-5306 (JMF) (SDA)
                      -against-
                                                               ORDER
 New York City Housing Authority,

                                  Defendant.

STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, the Court scheduled an in-person status conference for November 10, 2020 at

2:00 p.m.; and

       WHEREAS, at the scheduled time, Defendant and an interpreter appeared in Courtroom

11C, but Plaintiff did not appear; and

       WHEREAS, after the Court adjourned the conference, the Court was notified that Plaintiff

had arrived at the Courthouse, but was directed to the wrong location.

       Now, therefore, IT IS HEREBY ORDERED THAT the parties shall appear via Telephone for a

conference in the above-captioned matter on Tuesday, December 1, 2020, at 11:00 a.m. EST. As

with previous conferences, Defendant shall provide an interpreter for the pro se Plaintiff. At the

scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.
     Case 1:19-cv-05306-JMF-SDA Document 27 Filed 11/10/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              November 10, 2020

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
